DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a necklace pendant or a necklace” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160345862 A1 to Li, et al. (cited by Applicant, hereinafter Li) in view of US 20060217612 A1 to Ouchi.
Regarding claim 1, Li teaches a method for measuring respiratory vibration on a human or animal skin [abstract], comprising:

receiving a diffused light (using optical sensing unit 22) from the emission light at a second position on the skin [0024, 0039] (Fig 4), wherein the second position is at a distance apart from the first position ([0023-0024, 0039], the points at which light enters and leaves the skin are spaced a distance apart, as shown in Fig 4).
However, Li does not teach storing a vibration signal comprising a light intensity of the diffused light received over time; wherein the vibration signal corresponds to a mechanical vibration of the skin; and
extracting a respiratory parameter from the vibration signal.
Ouchi teaches storing a vibration signal (in memory section 46) comprising a light intensity of the diffused light received over time [0004, 0008, 0028]; wherein the vibration signal corresponds to a mechanical vibration of the skin [0006]; and
extracting a respiratory parameter from the vibration signal [abstract].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li to have storing a vibration signal comprising a light intensity of the diffused light received over time; wherein the vibration signal corresponds to a mechanical vibration of the skin; and
extracting a respiratory parameter from the vibration signal, because doing so would have the predictable result of enabling the device to determine respiration from vibrations of a living body, as recognized by Ouchi [abstract].


Ouchi teaches applying a low-pass filter on the vibration signal [0029].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li to have applying a low-pass filter on the vibration signal, because doing so would have the predictable result of extracting fluctuations generated as a result of movements of the subject that are not related to biological information, as recognized by Ouchi [0029].

Regarding claim 3, Li in view of Ouchi teach the method of claim 1, and Li further teaches generating a spectrum in the frequency domain from the vibration signal [0042], which is in the time domain [0042].

Regarding claim 4, Li in view of Ouchi teach the method of claim 1, and Li further teaches extracting the respiratory parameter comprises determining at least one of: breath cycle count, frequency, rate (respiration rate), depth, inhalation-to-exhalation ratio (IER), durations of inhalation, retention, exhalation, hold, consistency, smoothness, transition [0042].

Regarding claim 7, Li in view of Ouchi teach the method of claim 1, however Li does not teach the at least one of the first position and the second position is in proximity to or at a trachea, neck or chest.
Ouchi teaches at least one of a first position and a second position is in proximity to or at a trachea, neck or chest [0039] (Fig 6).


Regarding claim 8, Li teaches a system for measuring respiratory vibration on a human or animal skin [abstract], comprising:
An emitter (light source 21) configured to emit an emission light at a first position on the skin [0022-0023, 0039] (Fig 4);
A receiver (optical sensing unit 22) configured to receive a diffused light from the emission light at a second position on the skin wherein the second position is at a distance apart from the first position ([0023-0024, 0039], the points at which light enters and leaves the skin are spaced a distance apart, as shown in Fig 4);
A circuit configured to store a signal corresponding to a light intensity of the diffused light received over time ([0026-0028, 0054], respiratory rate vibration determined from light intensity can be processed and stored in a memory of processing unit 23 for later comparisons) (Fig 2A), and
A processing unit (comprising processing unit 23 and machine learning algorithm 15 on a computer) configured to extract a respiratory parameter [0032, 0042, 0054, 0061].
However, Li does not teach the circuit is configured to store a vibration, a vibration wherein the vibration signal corresponds to a mechanical vibration of the skin; and
the processing unit configured to extract a respiratory parameter from the vibration signal.

A processing unit (processing section 45) configured to extract a respiratory parameter from the vibration signal [abstract, 0028].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li to have the circuit is configured to store a vibration, a vibration wherein the vibration signal corresponds to a mechanical vibration of the skin; and
the processing unit configured to extract a respiratory parameter from the vibration signal, because doing so would have the predictable result of enabling the device to determine respiration from vibrations of a living body, as recognized by Ouchi [abstract].

Regarding claim 9, Li in view of Ouchi teach the system of claim 8, and Li further teaches the time is equal to or longer than at least one breath cycle ([0028], 5 to 10 seconds is more than enough time for one breath cycle) (Fig 2A).

Regarding claim 10, Li in view of Ouchi teach the system of claim 8, and Li further teaches the system comprises a sensor module (comprising light source 21 and optical sensing unit 22, which form the front-end of the sensor module) [0039] (Fig 1), wherein the sensor module comprises the emitter (21) and the receiver (22) [0039] (Fig 1).



Regarding claim 13, Li in view of Ouchi teach the system of claim 10, and Li further teaches the sensor module comprises the circuit (memory of processor 23) [0054] (Fig 4).

Regarding claim 14, Li in view of Ouchi teach the system of claim 8, and Li further teaches a remote device (external computer) and wherein at least one of the circuit and the processing unit (machine learning algorithm 15 part of the processing unit) is provided in the remote device [0032, 0061] (Fig 1).

Regarding claim 15, Li in view of Ouchi teach the system of claim 8, and Li further teaches the circuit (memory of processing unit 23) and the processing unit (processing unit 23) are integral parts of a same microprocessor circuit ([0054], the memory is a part of processing unit 23).

Regarding claim 16, Li teaches all the limitations of claim 8, however Li does not teach at least one of the first position and the second position is in proximity to or at a trachea, a neck or a chest.
Ouchi teaches at least one of a first position and a second position is in proximity to or at a trachea, neck or chest [0039] (Fig 6).


Regarding claim 17, Li in view of Ouchi teach the system of claim 8, and Li further teaches the emitter (22) comprises a light emitting diode or a light emitting laser diode [0023, 0039] (Fig 4), and wherein the receiver (22) comprises a photodetector ([0024, 0039], a photodiode is a specific type of photodetector) (Fig 1).

Regarding claim 20, Li in view of Ouchi teach the system of claim 8, and Li further teaches the emission light comprises a wavelength which is able to at least partially diffuse through skin [0023, 0039] (Fig 4).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ouchi as applied to claim 1 above, and further in view of US 20110125044 A1 to Rhee, et al. (hereinafter Rhee).
Regarding claim 5, Li in view of Ouchi teaches all the limitations of claim 1, however Li in view of Ouchi do not teach extracting the respiratory parameter comprises determining one or more cough events.
Rhee teaches determining one or more cough events [0076, 0078, and 0089] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li in view of Ouchi to have extracting the respiratory parameter 

Regarding claim 6, Li in view of Ouchi teaches all the limitations of claim 1, however Li in view of Ouchi do not teach extracting the respiratory parameter comprises determining one or more speech events.
Rhee teaches determining one or more speech events [0047, 0083] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li in view of Ouchi to have extracting the respiratory parameter comprises determining one or more speech events, because doing so would enable the device to discriminate between speech and desired symptoms of interest, as recognized by Rhee [0083].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ouchi as applied to claims 1 and 8 above, and further in view of US 6081742 A to Amano, et al. (hereinafter Amano).
Regarding claim 11, Li teaches all the limitations of claim 1, however Li in view of Ouchi do not teach the sensor module is a necklace pendant or a necklace.
Amano teaches a sensor module (62) is a necklace pendant or a necklace [col 23, ln 1-9] (Fig 13).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li in view of Ouchi to have the sensor module is a necklace pendant or a necklace, because doing so would have the predictable result of enabling the device to measure a pulse wave at the back of a neck, as recognized by Amano [col 23, ln 1-9].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ouchi as applied to claim 8 above, and further in view of US 20140155729 A1 to Saitoh.
Regarding claim 19, Li in view of Ouchi teach all the limitations of claim 8, however Li in view of Ouchi do not teach at least one of the emitter and the receiver comprises a respective optical guide.
Saitoh teaches at least one of an emitter (111) and a receiver comprises a respective optical guide (110) [0101] (Fig 24).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li in view of Ouchi to have at least one of the emitter and the receiver comprises a respective optical guide, because doing so would help form a substantially uniform plane emission light, as recognized by Saitoh [0101].
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ouchi and US 20130060098 A1 to Thomsen, et al. (hereinafter Thomsen).
Regarding claim 21, Li teaches a sensor module (comprising light source 21 and optical sensing unit 22, which form the front-end of the sensor module) [0039] (Fig 1); wherein the sensor module comprises:
An emitter (light source 21) configured to emit an emission light at a first position on the skin [0022-0023, 0039] (Fig 4);
A receiver (optical sensing unit 22) configured to receive a diffused light from the emission light at a second position on the skin [0024, 0039] (Fig 4);

A circuit configured to store a signal corresponding to a light intensity of the diffused light received over time ([0026-0028, 0054], respiratory rate vibration determined from light intensity can be processed and stored in a memory of processing unit 23 for later comparisons) (Fig 2A),
However, Li does not teach the circuit is configured to store a vibration signal; and
a skin adhesive patch, wherein the skin adhesive patch comprises a first surface which may be placed on a skin and a second surface which may cooperate with the sensor module to fixate the sensor module to the patch; and
wherein the patch comprises a window region, configured to allow optical coupling of the emitter to the skin, and of the receiver to the skin.
Ouchi teaches a circuit (memory section 46) configured to store a vibration signal comprising a light intensity of the diffused light received over time [0004, 0008, 0028].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li to have the circuit is configured to store a vibration, because doing so would have the predictable result of enabling the device to determine respiration from vibrations of a living body, as recognized by Ouchi [abstract].
Thomsen teaches a skin adhesive patch [0034, 0101], wherein the skin adhesive patch comprises a first surface which may be placed on a skin [0034, 0101] and a second surface which may cooperate with a sensor module (photodiode) to fixate the sensor module to the patch [0175, 0184-0185] (Fig 4); and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Li to have a skin adhesive patch, wherein the skin adhesive patch comprises a first surface which may be placed on a skin and a second surface which may cooperate with the sensor module to fixate the sensor module to the patch; and
wherein the patch comprises a window region, configured to allow optical coupling of the emitter to the skin, and of the receiver to the skin based on the teachings of Thomsen, because doing so would help minimize loss of signal strength and quality, as recognized by Thomsen [0103].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180296092 A1, US 20070282227 A1, and US 20080082018 A1 are mentioned because they disclose cough and/or speech detection from a respiratory signal. US 20120197093 A1 is mentioned because it discloses an optical guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791